Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 7-13 are pending in the application.


Response to Arguments
Applicant’s arguments with respect to the instant amendment submitted on 08/31/2022 are persuasive in light of the applied prior art; however, new prior art is introduced to address the farming tray configuration as described, infra analysis. It is noted the claim language does not functionally link the farming module limitations to the controlled environmental parameters.  As such, the prior art teaches a means for delivering water and nutrients as varying locations based on plant growth; robotic means for transporting individual plants to the locations; a shelf configuration configured to store self-contained plant trays; and where the trays are stacked together forming a farming module.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary (PG/PUB 2018/0146618) in view over Moon et al. (PG/PUB 20130113924) in view over Fick (USPN 8677600) in view over Gemma et al. (PG/PUB 20070079553) in view over Ingrassia (PG/PUB 2009/0119987).
As per claim 1, Elazary teaches an indoor farming management system associated with a farming system located within an indoor environment, the indoor farming management system comprising:
a plurality of sensors distributed spatially within the indoor environment, the sensors forming a network allowing at least one variation related to at least one environmental parameter associated with the indoor environment to be monitored (ABSTRACT, 0028, 0031, 0036, 0046);
     Elazary does not teach the at least one indoor environmental parameter being at least one of temperature, light intensity, humidity, and carbon dioxide levels; Moon teaches the limitations as described below.
                  Moon teaches the at least one indoor environmental parameter being at least one of temperature, light intensity, humidity, and carbon dioxide levels (0010, 0017, 0037, 0039-40)
     Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Moon to Elazary would achieve an expected and predictable result comprising: at least one indoor environmental parameter being at least one of temperature, light intensity, humidity, and carbon dioxide levels.  The application of the teachings of Moon, namely using distributed sensors for collecting environmental information to control at least lighting via a central controller, to the teachings of Elazary, namely using distributed sensors for position control, would realize an improved invention by regulating both robot position and environmental responses (e.g. regulating light levels) responsive to data collected from spatially located, mobile sensors. 

        The combination of prior art teaches:
a central processing unit arranged in signal communication with the sensors (Elazary, 0031, 0049, 0073
wherein the central processing unit is operable to control at least one indoor environmental parameter, based on data received from the sensors, at different regions within the indoor environment (Elazary, 0048, 0073-74, Figure 9)
       However, Elazary does not expressly teach the farming module; the foam substrate;  and the moving the farming module having multiple trays limitations as described below; however, Ingrassia teaches the farming module limitations;  Fick teaches a nutrient based foam limitation; and Gemma et al. teaches the tray[s] as described below.
wherein the farming system comprises a plurality of farming modules (Ingrassia, Figure 2- see stackable trays ABSTRACT, Figure 1), each farming module housing one or more farming trays and being suitable for growing at least one plant variety at a germination, seeding, or plant growth stage of at least one plant variety (Ingrassia, Figure 2), the or each farming tray being self-contained without the need of water circulation with the at least one plant variety grown on a foam growth medium impregnated with nutrients liquid held in place within the or each farming tray (Gemma, ABSTRACT e.g. see plant tray that is self-contained with water and nutrients) and see Fick as teaching a nutrient based foam insert into a container for plant growth, Col 1 lines 43-59)
each farming module being a transportable to a different said region within the indoor environment at different growth stages of the at least one plant variety being grown (0023 e.g. see repotting plants, see also Elazary for transporting modules at varying growth stages 0036-37, infra 103 motivation for transporting the farming module of Ingrassia), the central processing unit operable for controlling  the at least one said indoor environmental parameter within said region to cater for the at least one plant variety and the genermination, seeding, or plant growth stage of the at least one plant variety being grown within said region (see also Elazary for controller controlled environmental conditions, 0073, see also Jones, 0021)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Elazary (e.g. centrally controlling robotic loaders for transporting plants), to the teachings of Gemma (providing a self-contained tray with nutrients and water), to the teachings of Fick (providing a nutrient infused foam base for plant growth), to the teachings of Ingrassia (e.g. providing stackable trays), would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art adapting the tray of Gemma to incorporate a nutrient infused foam medium would realize an improved invention via filling a container/tray with a porous insert to enhance plant growth, as described by Fick, see Col 1 lines 39-41.  Accordingly, a tray is provided for housing multiple plants supported by a foam growth medium.   As applied, self contained trays comprising a foam medium are stacked together representing said farming module.

While Elazary teaches a robotic transport system configured for moving plants, it does not expressly teach controlling a transport or carry of the one or more farming modules;  However, Ingrassia teaches a farming module and Elazary teaches transporting containers.
One of ordinary skill in the art before the effective filing date of the claimed invention adapting the plant shelves of Elazary with the stacked trays of Ingrassia would achieve an expected and predictable result of configuring the system to move a farming tray to a desired location within a shelf to promote growth at varying stages.  Whether a single container or tray is relocated to a particular area for providing nutrients or water, an expected and predictable result is achieved.  Since moving a module comprising trays containing plants reduces the need for individually transporting a plant that contributes to energy and time loss, an improved invention is realized via adapting a robot to move either a single or multiple plants (tray).  The applied combination of prior art is in the field of endeavor of plant growth and reasonably pertinent to the problem of transporting multiple plants.  
     Moreover, one of ordinary skill in the art substituting the stacked tray module in place of an individual plant container would achieve an expected and predictable result of transporting multiple trays to a target location for receiving nutrients based on a growth stage of the plant, see MPEP 2143 (e.g. the plant trays and individual containers are known in the art; and one of ordinary skill in the art could have substituted the stacked trays in place of a container with an expected result of moving stacked trays to a location.

As per claim 2, Elazary teaches the indoor farming management system of Claim 1, wherein the farming system is suitable for growing a plurality of plant varieties and wherein the central processing unit is operable for controlling the at least one indoor environment parameter to cater to different plant varieties growing at said different regions of the indoor environment (0059, Figure 9, see also Figure 3 -330)
As per claim 3, Elazary, as modified by Ingrassia,  teaches the indoor farming management system of Claim 2 further comprising:
a device for carrying and transporting the farming module when in an operative state and for otherwise being in an non-operative state based on a control signal communicated from the central processing unit (supra claim 1, see the application of  robotic transport for moving containers/stacked trays)
a growth rack adapted to store the plurality of farming modules (supra claim 1, Elazary, see plant rack, Figure 9)
wherein the device, when in the operative state, is adapted to store at the growth rack or retrieve from the growth rack at least one farming module (Elazary, ABSTRACT, see a shelf base holding each tray as storing)

As per claim 4, Elazary teaches the indoor farming management system of Claim 2 further comprising:
a device for carrying and transporting the farming modules when an operative state and for otherwise being in an non-operative state (ABSTRACT, Figure 4, Figure 9, Figure – End)
wherein the central processing unit is further operable to send a control signal to the device (0038, 0048-49)
wherein the device is configurable to switch between the operative state and the nonoperative state based on the control signal (Figure 3, 0038, 0048-49) and
wherein the control signal is indicative of growth stage associated with a plant variety and the device is switched between the operative state and the non-operative state based on growth stage associated with a plant variety (0038, 0048-49, see also 0036-37)

As per claim 5, Elazary teaches the indoor farming management system of Claim 1, the at least one indoor environment parameter being at least one of temperature, light intensity, humidity, and carbon dioxide levels (0073-74)

As per claim 10, Elazary teaches the indoor farming management system of Claim 1 further comprising a user interface capable of allowing an operator to monitor the at least one indoor environmental parameter (0031, 0038, 0048, 0073)
As per claim 12, Elazary teaches the indoor farming management system of Claim 1, wherein the central processing unit is yet further operable to keep track of growth statuses of different plant varieties (0036, 0038, 0048-49)
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary (PG/PUB 2018/0146618) in view over Moon et al. (PG/PUB 20130113924) in view over Fick (USPN 8677600) in view over Gemma et al. (PG/PUB 20070079553) in view over Ingrassia (PG/PUB 2009/0119987).  and in further view over Avigdor et al. (PG/PUB 2014/0288850) 
As per claim 7, Elazary, teaches the indoor farming management system of Claim 1 but does not describe the deviation limitations as described below.  Avigdor teaches the deviation limitations as described below:
     being programmable to detect a deviation of a pre-determined condition and issue an alert to an operator when the deviation occurs (Avigdor, 0086)
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Elazary, Jones, and Avigdor would achieve an expected and predictable result of the indoor farming management system being programmable to detect a deviation of a pre-determined condition and issue an alert to an operator when the deviation occurs.  One of ordinary skill in the art would be motivated to apply the teachings of Avigdor to the teachings of Elazary, as modified by Jones, to provide a system and method to evaluate plant growth uniformity as described by Avigdor, 0022.

As per claim 8, Elazary, as modified by Avigdor, teaches the indoor farming management system of Claim 7 wherein the alert is transmitted to the operator via electronic mail and/or Short Message Service (SMS) (Avigdor, 0086 –step (e)).

As per claim 9, Elazary, as modified by Avigdor, teaches the indoor farming management system of Claim 8 further comprising a corrective measurement capable of rectifying the deviation (0086, step (h)).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Elazary (PG/PUB 2018/0146618) in view over Moon et al. (PG/PUB 20130113924) in view over Fick (USPN 8677600) in view over Gemma et al. (PG/PUB 20070079553) in view over Ingrassia (PG/PUB 2009/0119987)  in view over James et al.  (EP0425405)
As per claim 6, Elazary teaches the indoor farming management system of Claim 1 but does not expressly teach the limitations as described below.  Elazary in view over James et al. teaches  being operable to process order information and verify with at least one inventory stored in a database and whether the inventory has sufficient quantity and/or lead time to complete the order (James et al., ABSTRACT e.g. see determining whether customer orders can be satisfied with respect to inventory levels, see also 0006, 0009 for lead times)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Elazary (e.g. developing an inventory of plants for consumption), to the teachings of James (e.g. determining whether sufficient inventory is available to process customer orders), would achieve an expected and predictable result via combining said elements using known methods.  Since determining whether inventory is available to process customer orders as well as determine sufficient lead times for meeting said orders avoids under or over committing to a customer order, an improved invention is realized.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary (PG/PUB 2018/0146618) in view over Moon et al. (PG/PUB 20130113924) in view over Fick (USPN 8677600) in view over Gemma et al. (PG/PUB 20070079553) in view over Ingrassia (PG/PUB 2009/0119987). in view over Rhodes (PG/PUB 2009/0150208)
As per claim 11, Elazary teaches the indoor farming management system of Claim 1 but does not teach the limitations as described below.  Elazary, in view over Rhodes teaches being operable to work with artificial intelligence for analysing data of historic plant demand and predicting future plant demand (Rhodes, 0022, 0033, 0036, 0041, 0052, 0055)
      Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Elazary (e.g. remotely observing captured images), to the teachings Rhodes (e.g. balancing supply and demand based upon applying learning methods for predicting product demand based on historical demand), to the teachings of Elazary (e.g. maintaining an inventory of plants for consumption), would achieve an expected and predictable result of optimizing inventory levels based upon applying supply chain management methods to optimize inventory levels based upon learned demand forecasts.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary (PG/PUB 2018/0146618) in view over Moon et al. (PG/PUB 20130113924) in view over Fick (USPN 8677600) in view over Gemma et al. (PG/PUB 20070079553) in view over Ingrassia (PG/PUB 2009/0119987) in view over Guo (PG/PUB 20090113821)
As per claim 13, teaches the indoor farming management system of Claim 1 but does not teach the limitations as described below.  Elazary in view over Guo (PG/PUB 20090113821) teaches:
wherein the indoor environment is associable with a hall having a plurality of floors in which each floor is positioned adjacent to a growth area (ABSTRACT, 0049)
wherein each floor corresponds to a region within the hall (0049) and
wherein one floor corresponds to a region which is different from another region corresponding to another floor (ABSTRACT, 0049,  Figures 1-7)
  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Elazary (e.g. providing a growing zone associated with a facility having at least one floor), to the teachings Guo (e.g. associating a growing region having a floor and access points via a hallway), would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art would appreciate the use of multiple story farming systems for plant cultivation (20180070538, ABSTRACT) as well as employing associating floors and hallways with a growing environment.  One of ordinary skill in the art given the finite and quantifiable building configurations, in light of the building configurations depicted in Guo and ‘538, would realize an improved invention via making use of vertical based farming systems to optimize yield.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
 See automated farming assistance based on plant conditions
20200033274 20190124853 20170035002
10721857   20190021238
Self contained plant trays
  11304382
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117